DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on June 4, 2020.  As directed by the amendment: claims 1-3 have been cancelled and claims 4-23 have been added.  Thus, claims 4-23 are presently pending in this application.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terminology regarding the first and second mechanical interface in claim 4 is absent from applicant’s specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a first mechanical interface for mechanically interfacing with a pump” in claim 4.  The examiner notes that this limitation is being interpreted as “a rack”, as defined in fig. 6(a) of the figures and in paragraph 219 of the specification, and functional equivalents thereof.
“a second mechanical interface for interfacing with and translating, relative to the body of said syringe, the plunger of said syringe via the first mechanical interface” in claim 4.  The examiner notes that this limitation is being interpreted as “a gear”, as defined in paragraph 219 of the specification, and functional equivalents thereof.
“a control device for determining and controlling the pressure in a fluid path” in claim 5.  The examiner notes that this limitation is being interpreted as “any type of mechanism for keeping the pressure in the fluid path from exceeding a predetermined threshold”, as set forth in paragraph 123 of the specification, and functional equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 12, 13, 15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is unclear if “a pump” in line 6 of the claim is the same pump as line 4 of if it’s a different pump.  For examination purposes, the pump of line 6 is considered the same as line 4.
Claim 5 recites the limitation "the pressure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, it is unclear if “a fluid path”, “a body of a syringe”, and “a patient” are the same as the elements recited in claims 4 and 5 or if the claim intends to introduce different elements.  For examination purposes, the limitations above are considered to be the same as the limitations recited in claims 4 and 5.
Regarding claim 8, it is unclear if “a pump” in line 2 of the claim is the same pump as claim 4 or if it intends to introduce a different pump.  For examination purposes, the pump of claim 8 is considered the same as claim 4.
Regarding claim 10, it is unclear if “a pump”, “a system”, “a patient”, “a plunger”, and “a syringe” are the same as the elements recited in claim 4 or if the claim intends to functionally define a different system.  For examination purposes, the elements listed above are considered the same as the elements of claim 4.
Regarding claim 12, it is unclear if “a plunger” recited twice in line 2 and “a syringe” in line 2 are the same as the plunger and syringe of claim 11.  For examination purposes, the plungers and the syringe of claim 12 are the same as recited in claim 11.
Claim 12 recites the limitation "the body of said syringe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “the speed” in line 1 and "the body of said syringe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 13, it is unclear if “a plunger” in line 2 is the same plunger as recited in claim 11 or a different plunger.  For examination purposes, the plunger of claim 13 is considered the same as claim 11.
Claim 15 recites the limitation “the maximum torque” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding 17, it is unclear if “a syringe” of line 2 is the same as the syringe of the preamble of the claim.  For examination purposes, the syringes are the same.
Further regarding claim 17, it is unclear if “a plunger” and “a pump” are the same plunger and pump recited in lines 1 and 2 of the claim.  For examination purposes, the plungers and pumps are the same, respectively.
Claim 17 recites the limitation "the syringe body" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear if “a pump” in lines 2 and 3 are the same pump as claim 17.  For examination purposes, the pump of claim 18 is the same pump as recited in claim 17.
Regarding claim 20, the claim is dependent on a cancelled claim.  For examination purposes, the claim is examined as if dependent on claim 4.
Claim 21 recites the limitation "the input" and “the user” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the input" and “the user” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 9, 19, and 22 are also rejected by virtue of being dependent on claims 4 and 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 10-12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hochman (US 20120245560).
Regarding claim 4, Hochman discloses a system for controllably administering fluid to a patient and/or for controllably withdrawing fluid from the patient (fig. 8; paragraph 1 discloses delivering fluid to a patient), the system comprising: 
a syringe (see below) comprising: 

    PNG
    media_image1.png
    223
    219
    media_image1.png
    Greyscale

a plunger (“cartridge plunger” 852 in fig. 8) with a first mechanical interface for mechanically interfacing with a pump (the examiner notes that this limitation is being interpreted to mean “a rack” as set forth above; paragraph 104 discloses “rack teeth” in fig. 8); and 

 a pump (“drive unit” 801 in fig. 8) comprising a second mechanical interface for interfacing with and translating, relative to the body of said syringe, the plunger of said syringe via the first mechanical interface (the examiner notes that this limitation is being interpreted to mean “a gear” as set forth above; fig. 8 and paragraph 104 discloses a “pinion gear” 855).
Regarding claim 10, in the modified system of modified Hochman, Hochman discloses [the system is] configured to control a pump for use in a system for controllably administering fluid to a patient and/or for controllably withdrawing fluid from the patient wherein the pump comprises a rotatable gear configured to interface with and operate a plunger of a syringe (the system of fig. 8 comprises a pump 801 having a rotatable gear 855 which is configured to interface with and operate a plunger of a syringe, as disclosed in fig. 8 and paragraph 104; see 112b rejection/interpretation above).
Regarding claim 11, Hochman discloses a pump (“drive unit” 801 in fig. 8) comprising a rotatable gear (“pinion gear” 855 in fig. 8) configured to interface with and operate a plunger of a syringe (“cartridge plunger” 854 in fig. 8); and a motor for rotating the rotatable gear (“motor” 820 in fig. 8; paragraph 104 discloses the motor causing linear motion of the plunger).
Regarding claim 12, Hochman discloses the rotatable gear is configured to cooperate with a plunger of a syringe (fig. 8 shows gear 855 engaging rack teeth of the plunger 854) such that when the rotatable gear is rotated a plunger of said syringe is 
Regarding claim 17, Hochman discloses a syringe (see below) for use with a pump (“drive unit” 801 in fig. 8) comprising a rotatable gear (“pinion gear” 855 in fig. 8) configured to interface with and operate a plunger of a syringe (“cartridge plunger” 854 in fig. 8) and a motor for rotating the rotatable gear (“motor” 820 in fig. 8), the syringe comprising: 

    PNG
    media_image1.png
    223
    219
    media_image1.png
    Greyscale

a plunger (“cartridge plunger” 854 in fig. 8) comprising a rack (“rack teeth” in paragraph 104), wherein the rack is operable by a pump (“drive unit” 801 in fig. 8) to translate the plunger relative to the syringe body (paragraph 104 discloses that the motor causes linear motion of the plunger to move the plunger into the syringe cartridge in fig. 8).
Regarding claim 18, Hochman discloses a mechanical connector configured such that the syringe is attachable to and detachable from a pump (“latch” 866 in fig. 8) and wherein when detached or attached to a pump the plunger of the syringe may be operated manually by a user (in a detached configuration, a user can manually press plunger 854 into the syringe barrel to expel medicament).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  	
Claims 5- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman, as applied to claims 4 above, and further in view of Williams (US 20130197471).
Regarding claim 5, Hochman teaches all of the claimed limitations set forth in claim 4, as discussed above, and further discloses a fluid path in fluid communication with a body of a syringe and a patient (836 in fig. 8) but does not teach or disclose a control device for determining and controlling the pressure in the fluid path.
Williams teaches a system for controllably administering fluid to a patient (fig. 1; paragraph 3) comprising a control device for determining and controlling the pressure in a fluid path wherein said fluid path is in fluid communication with the body of the syringe and the patient (the examiner notes that this limitation is being interpreted under 112f as corresponding to any mechanism for keeping the pressure in the fluid path from exceeding a predetermined threshold which may operate using a pressure relief valve, as set forth in paragraph 123; paragraph 243 of Williams discloses a pressure relief valve 3013R which opens upon a pressure exceeding a set pressure of the pressure relief valve) wherein said fluid path is in fluid communication with the pump and the patient (paragraph 243 discloses the valve is in the fluid path of the irrigation line downstream from the pump which would be in communication with the pump and the patient). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the fluid path to include a control device for determining and controlling the pressure in the fluid path, as taught by Williams, since Williams teaches this device is beneficial at ensuring patient safety (paragraph 243).
Regarding claim 6, in the modified system of Hochman, Williams discloses the control device determines and controls pressure in a fluid path so that the pressure in 
Regarding claim 7, in the system of Hochman, Williams discloses a pressure relief valve provided in the fluid path wherein the control device controls pressure in the fluid path using the pressure relief valve (as noted above, the limitation “control device” is being interpreted under 112f as any mechanism for keeping the pressure in the fluid path from exceeding a predetermined threshold which may include a pressure relief valve; paragraph 243 of Williams discloses pressure relief valve 3013R).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman in view of Williams, as applied to claims 4-6 above, and further in view of Patrick (US 20090163860).
Regarding claim 8, modified Hochman teaches all of the claimed limitations set forth in claims 4-6, as discussed above, but does not teach or disclose a pressure sensor arranged to detect the pressure in the fluid path and wherein the control device is configured to instruct a pump to stop pumping when pressure in the fluid path exceeds the predetermined pressure threshold.
Patrick teaches a system for delivering fluid to a patient (paragraph 3) which utilizes a pressure sensor arranged to detect the pressure in the fluid path (paragraph 250 discloses ensuring pressure does not exceed a certain threshold) and wherein the control device is configured to instruct a pump to stop pumping when pressure in the fluid path exceeds the predetermined pressure threshold (paragraph 250 discloses .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman in view of Williams, as applied to claims 4-6 above, and further in view of Wiley (US 8622962).
Regarding claim 9, modified Hochman teaches all of the claimed limitations set forth in claims 4-6, as discussed above, but does not teach or disclose the predetermined pressure threshold is selected to minimise nerve damage.
Wiley teaches a system of using a syringe to inject a medicament to a target area (fig. 1) and further discloses that the predetermined pressure threshold is set to be approximately 20 psi or less for the purpose of avoiding nerve damage (4:67-5:15).  Wiley further discloses that the predetermined pressure threshold would be selected based on the target area of the body (5:16-22).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the predetermined pressure threshold to be 20 psi or less since the pressure threshold would be selected based on the intended therapy and Wiley teaches that this threshold avoids nerve damage.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman, as applied to claim 11 above, and further in view of Hochman (US 7740612), hereinafter referred to as “Hochman ‘612”.
Regarding claim 13, Hochman discloses all of the claimed limitations set forth in claim 11, as discussed above.  In a separate embodiment, Hochman teaches that the speed at which motor is operated may be varied to allow a plunger interfaced with a pump to be translated relative to the body of said syringe at different speeds (paragraph 34 discloses operating the motor at selected speeds).
Hochman does not explicitly disclose this feature in relation to the embodiment of fig. 8. However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the embodiment of fig. 8 of Hochman to enable the motor to rotate the rotatable gear at varied speeds for the purpose of choosing a therapy and injection pressure optimized for the patient and intended treatment. 
However, Hochman does not teach or disclose the direction of the rotatable gear may be varied to allow the plunger of the syringe to be translated in two opposite directions.
Hochman ‘612 teaches a similar system (fig. 5) having a syringe (110ni fig. 5) operatively connected to a motor (200 in fig. 5) for driving a plunger of a syringe (220 in fig. 5).  Hochman further teaches that the direction of the motor can be varied to allow the plunger of the syringe to be translated in two opposite directions (14:46-53).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the motor of Hochman to be configured .
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman, as applied to claim 11 above, and further in view of Sciulli (US 20040015124).
Regarding claim 14, Hochman discloses all of the claimed limitations set forth in claim 11, as discussed above.  While it can be assumed that some sort of powering mechanism is coupled to the motor which would be actuatable to power the motor on or off, Hochman does not explicitly teach or disclose a power source for powering the motor wherein the power source is controllable so as provide power to or to cut power to the motor.
Sciulli teaches a pump for delivering fluid to a patient (paragraph 2) which comprises a motor (“motor and drive mechanics” in fig. 3C) for driving a syringe (“syringe” in fig. 3C).  Sciulli further teaches a power source for powering the motor (“DC power supply” in fig. 3C) wherein the power source is controllable so as provide power to or to cut power to the motor (paragraph 89 discloses activating a deactivating power to the motor).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of Hochman to include a power source for powering the motor wherein the power source is controllable so as provide power to or to cut power to the motor, as taught by Sciulli, for the purpose 
Regarding claim 15, Hochman teaches all of the claimed limitations set forth in claim 11, as discussed above, but does not teach or disclose a power source for powering the motor wherein the power source is current limited such as to limit the maximum torque that may be delivered by the motor.
Sciulli teaches a pump (“drive mechanism” in fig. 1B) connected to a power source (“motor current’ in fig. 1B) which is current limited such as to limit the maximum torque that may be delivered by the motor (paragraph 42, 47 discloses limiting torque to ensure fluid pressure does not rise above a preset limit).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of Hochman to include a power source for powering the motor wherein the power source is current limited such as to limit the maximum torque that may be delivered by the motor, for the purpose of ensuring fluid pressure delivered to the patient does not reach a pressure hazard limit.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman, as applied to claim 11 above, and further in view of Holtier (US 5224625).
Regarding claim 16, Hochman discloses all of the claimed limitations set forth in claim 11, as discussed above, and further discloses a housing (810 in fig. 8).  While it can be assumed that some sort of powering mechanism would be coupled to the motor of Hochman to power the motor, Hochman does not explicitly teach or disclose a power 
Holtier teaches a pump (70 in fig. 4), a motor (100 in fig. 4) positioned in a housing (68 in fig. 4).  Holtier further discloses a power source for powering the pump (“batteries” 96 in fig. 4; 6:1-4 discloses the batteries activate the pump) wherein the power source is internal to the housing of the pump (fig. 4 shows batteries 96 positioned within housing 68).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the pump of Hochman to have a power source for powering the pump positioned internal to the housing, as taught by Holtier. This modification would enable activation of the pump of Hochman and would provide for a more “all-in-one” housing which would obviate the need to connect the pump to an external power supply.
Claims 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hochman, as applied to claims 4 and 11 above, and further in view of Patrick (US 20110021905).
Regarding claim 19, Hochman discloses all of the claimed limitations set forth in claim 11, as discussed above, and further discloses that the syringe is disposable and single use (the syringe of Hochman is capable of only being used once and being disposed).  However, Hochman does not teach or disclose the syringe being sterile.
Patrick a system for controllably administering a fluid to a patient (fig. 1; paragraph 3 discloses delivering pharmaceuticals) which comprises a syringe (360 in fig. 8).  Patrick further teaches that the syringe is a standard sterile syringe (paragraph 187).  Therefore, it would have been obvious to one of ordinary skill before the effective 
Regarding claim 20, Hochman discloses all of the claimed limitations set forth in claim 4, as discussed above.  In a separate embodiment (fig. 1), Hochman discloses a similar system (fig. 1) which comprises a user input (“food controller” 102 in fig. 1) configured to connect to the pump (paragraph 35 discloses using the input to activate the motor indicating that the foot pedal is operatively connected to the pump) and to allow the user to operate the pump to start the translation of the plunger (paragraph 35 discloses activating the motor) and also wherein the user input is configured to allow the user to select and operate the pump to translate the plunger relative to the syringe body in one of two opposing directions (paragraph 35 discloses using the pedal to inject a fluid to the patient which would involve translating a plunger into the syringe body).
Hochman does not disclose the user input of fig. 1 being a part of the system of fig. 8.
However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the system (fig. 8) to include the user input configured to connect to the pump and to allow the user to operate the pump to start the translation of the plunger and also wherein the user input is configured to allow the user to select and operate the pump to translate the plunger relative to the syringe body in one of two opposing directions, as taught in the embodiment of fig. 1 of Hochman.  This modification would enable hands-free operation of the system to allow 
However, modified Hochman remains silent regarding the user input being configured to stop translation of the plunger.
Patrick teaches a system for controllably administering a fluid to a patient (fig. 1; paragraph 3 discloses delivering pharmaceuticals) which comprises a user input (paragraphs 351 and 352 disclose a “foot pedal”) to allow a user to operate the pump to start and stop an injection (paragraph 351).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the user input of modified Hochman to be further configured to stop the translation of the plunger in order to allow the clinician to easily stop the infusion process to provide the clinician greater control over the infusion process.
Regarding claim 21, in the modified system of Hochman, Hochman discloses the input by the user to the user input is hands free (paragraph 40).
Regarding claim 22, in the modified system of Hochman, Hochman discloses the user input is configured such as to allow operation of the pump by foot (paragraph 40).
Regarding claim 23, in the modified system of Hochman, Hochman discloses the user input is connected to the pump by a single wire which transports a signal from the user input to the pump (see below; paragraph 35 discloses that a user operates the pedal which would send a signal via the shown wire to initiate combining, proportioning, mixing, and injecting) wherein the signal is based on the input of the user into the user input (paragraph 35 discloses a food control operated switch).

    PNG
    media_image2.png
    287
    392
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,420,882. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements of claims 4, 11, and 17 of the instant application can be found in claim 1 of the issued patent.  The difference between the claims of the instant application and the claims of the issued patent lie in the fact that the issued patent claims include more elements and is thus more specific.  Thus the invention of claim 1 of the issued patent is in effect a “species” of the “generic” inventions of claims 4, 11, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783           
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783